Exhibit 10.3

PERFORMANCE SHARE UNIT AWARD AGREEMENT

This PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”), executed by the
parties on the dates indicated on the signature page, is by and between Superior
Energy Services, Inc. (“Superior”) and <<Participant Name>> (the “Participant”).

WHEREAS, Superior has adopted its 2011 Stock Incentive Plan (the “Plan”), to
attract, retain and motivate officers and key employees; and

WHEREAS, the Compensation Committee (the “Committee”) believes that entering
into this Agreement with the Participant is consistent with the purpose for
which the Plan was adopted.

NOW, THEREFORE, in consideration of the services rendered by the Participant,
the mutual covenants hereinafter set forth and other good and valuable
consideration, Superior and the Participant hereby agree as follows:

Section 1. The Plan. The Plan, a copy of which has been made available to the
Participant, is incorporated by reference and made a part of this Agreement as
if fully set forth herein. This Agreement uses a number of defined terms that
are defined in the Plan or in the body of this Agreement. These defined terms
are capitalized wherever they are used.

Section 2. Award.

(a) On <<Grant Date>>, Superior granted to the Participant an Other Stock Based
Award consisting of <<Awards Granted>> Performance Share Units (the “Units”),
subject to the terms and conditions of this Agreement.

(b) Depending on the Company’s achievement of the performance goals specified in
Section 2(c) during the period beginning January 1, 2012 and ending December 31,
2014 (the “Performance Period”), the Participant shall be entitled to a payment
equal to the value of the Units determined pursuant to Section 2(d) if, except
as otherwise provided in Section 3, he remains actively employed with the
Company on January 2, 2015.

(c) The amount paid with respect to the Units shall be based upon the Company’s
achievement of the following performance criteria as determined by the
Committee: (i) return on invested capital relative to the return on invested
capital of the Company’s “Peer Group” listed on Schedule A attached hereto
(“Relative ROIC”); and (ii) the Company’s total shareholder return relative to
the total shareholder return of the Company’s “Peer Group” listed on Schedule A
attached hereto (“Relative TSR”) in accordance with the following matrix:



--------------------------------------------------------------------------------

Relative ROIC

 

Performance Level Compared to Peer Group

   Performance
Percentage(%)      Below 25th Percentile      0 % 

Threshold

   25th Percentile      25 % 

Target

   50th Percentile      50 % 

Maximum

   75th Percentile or above      100 % 

Relative TSR

 

Performance Level Compared to Peer Group

   Performance
Percentage(%)     

Below 25th Percentile

     0 % 

Threshold

   25th Percentile      25 % 

Target

   50th Percentile      50 % 

Maximum

   75th Percentile or above      100 % 

The Committee shall adjust the performance criteria to recognize special or
non-recurring situations or circumstances with respect to the Company or any
other company in the peer group for any year during the Performance Period
arising from the acquisition or disposition of assets, costs associated with
exit or disposal activities or material impairments that are reported on a Form
8-K filed with the Securities and Exchange Commission.

(d) The amount payable to the Participant pursuant to this Agreement shall be an
amount equal to the number of Units awarded to the Participant multiplied by the
product of (i) $100 and (ii) the sum of the Performance Percentages set forth
above for the level of achievement of each of the performance criteria set forth
in Section 2(c). By way of example, if the Company reached the 25th percentile
in Relative ROIC and the 50th percentile in Relative TSR, the sum of the
Performance Percentages would be 75% and the amount payable with respect to each
Unit would be $75. If Relative ROIC reached the 75th percentile but Relative TSR
was below the 25th percentile, the sum of the Performance Percentages would be
100% and the amount payable with respect to each Unit would be $100. Performance
results between the threshold, target and maximum levels will be calculated on a
pro rata basis. The maximum payout for each Unit is $200.

(e) Except as provided in Section 3(b), payment of amounts due under the Units
shall be made on March 31, 2015. Any amount paid in respect of the Units shall
be payable in such combination of cash and Common Stock (with the Common Stock
valued at its Fair Market Value) as determined by the Committee in its sole
discretion; provided, however, that no more than fifty percent (50%) of the
payment may be made in Common Stock. Prior to any payments under this Agreement,
the Committee shall certify in writing, by resolution or otherwise, the amount
to be paid in respect of the Units as a result of the achievement of Relative
ROIC and Relative TSR. The Committee shall not increase the amount payable to
the Participant to an amount that is higher than the amount payable under the
formula described herein.

 

2



--------------------------------------------------------------------------------

Section 3. Early Termination; Change of Control.

(a) In the event of the Participant’s termination of employment prior to the end
of the Performance Period due to (i) any reason other than voluntary termination
by the Participant (other than as permitted under Section 3(a)(iv)) or cause as
determined by the Committee in its sole discretion, (ii) death, (iii) disability
(within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended (the “Code”)), or (iv) Retirement (as hereinafter defined), the
Participant shall forfeit as of the date of termination a number of Units
determined by multiplying the number of Units by a fraction, the numerator of
which is the number of full months following the date of termination, death,
disability or Retirement to the end of the Performance Period and the
denominator of which is thirty six (36). The Committee shall determine the
number of Units forfeited and the amount to be paid to the Participant or his
beneficiary in accordance with Section 2(e) based on the performance criteria
for the entire Performance Period. As used herein, “Retirement” is defined as
the voluntary termination of employment at or after age 55 with at least five
years of service.

(b) In the event of a Change of Control, the Participant shall be deemed to have
achieved the maximum level for Relative ROIC and Relative TSR in accordance with
the terms of the Plan. Payment shall be made to the Participant as soon as
administratively practical following the Change of Control, but in no event
later than 2.5 months following the end of the year in the such Change of
Control occurs. Notwithstanding the foregoing, if the Change of Control does not
qualify as a “change in control event” under Section 409A of the Code, and any
regulations or guidance promulgated thereunder, then payment shall be made at
the time specified in Section 2(e).

Section 4. Forfeiture of Award.

(a) If (i) the Company’s financial statements are required to be restated at any
time beginning on the Date of Grant and ending on the third anniversary of the
end of the Performance Period, and the Committee determines that the Participant
is responsible, in whole or in part, for the restatement, or (ii) the Committee
determines that the Units granted hereunder are subject to any clawback policies
the Company may adopt in order to conform to the requirements of Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the SEC or national securities exchanges thereunder, then the
Units shall automatically terminate and be forfeited effective on the date on
which the Committee makes such determination. If the Performance Period has
ended and the Units have been settled at the time the Committee makes the
determination referred to in the prior sentence, the Participant shall pay to
the Company, without interest, all cash received by the Participant in respect
of the Units, and return to the Company all shares of Common Stock acquired by
the Participant in respect of the Units (or other securities into which such
shares have been converted or exchanged) or, if such shares are no longer held
by the Participant, the Participant shall pay to the Company, without interest,
all cash, securities or other assets received by the Participant upon the sale
or transfer of such stock or securities.

(b) If the Participant owes any amount to the Company under Section 4(a) above,
the Participant acknowledges that the Company may, to the fullest extent
permitted by applicable law, deduct such amount from any amounts the Company
owes the Participant from time to time for any reason (including without
limitation amounts owed to the Participant as salary, wages,

 

3



--------------------------------------------------------------------------------

reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Participant owes it, the Participant hereby agrees to pay immediately
the unpaid balance to the Company.

(c) The Participant may be released from the Participant’s obligations under
Sections 4(a) and 4(b) above only if the Committee determines in its sole
discretion that such action is in the best interests of the Company.

Section 5. Miscellaneous.

(a) Participant understands and acknowledges that he is one of a limited number
of employees of the Company who have been selected to receive grants of Units
and that the grant is considered confidential information. Participant hereby
covenants and agrees not to disclose the award of Units pursuant to this
Agreement to any other person except (i) Participant’s immediate family and
legal or financial advisors who agree to maintain the confidentiality of this
Agreement, (ii) as required in connection with the administration of this
Agreement and the Plan as it relates to this award or under applicable law, and
(iii) to the extent the terms of this Agreement have been publicly disclosed by
the Company.

(b) The Company shall be entitled to require a cash payment by or on behalf of
the Participant and/or to deduct from other compensation payable to the
Participant any sums required by federal, state or local tax law to be withheld
with respect to the award or payments in respect of any Units or the issuance of
Common Stock. Alternatively, the Participant may irrevocably elect, in such
manner and at such time or times prior to any applicable tax date, as may be
permitted by the Committee, to have the Company withhold and reacquire Units or
Common Stock to satisfy any withholding obligations of the Company. Any election
to have Units or Common Stock so held back and reacquired shall be subject to
the Committee’s approval.

(c) The authority to manage and control the operation and administration of this
Agreement shall be vested in the Committee, and the Committee shall have all
powers with respect to this Agreement as it has with respect to the Plan. Any
interpretation of this Agreement by the Committee and any decision made by it
with respect to this Agreement shall be final and binding on all persons.

(d) Notwithstanding anything in this Agreement to the contrary, the terms of
this Agreement shall be subject to the terms of the Plan, and this Agreement is
subject to all interpretations, amendments, rules and regulations promulgated by
the Committee from time to time pursuant to the Plan.

(e) This Agreement shall be construed and interpreted to comply with
Section 409A of the Internal Revenue Code of 1986, as amended. Superior reserves
the right to amend this Agreement to the extent it reasonably determines is
necessary in order to preserve the intended tax consequences of the Units in
light of Section 409A and any regulations or other guidance promulgated
thereunder. Neither the Company nor the members of the Committee shall be liable
for any determination or action taken or made with respect to this Agreement or
the Units granted thereunder.

 

4



--------------------------------------------------------------------------------

(f) Each notice relating to this Agreement shall be in writing and delivered in
person or by mail to Superior at its office, 601 Poydras Street, Suite 2400, New
Orleans, LA 70130, to the attention of the Secretary or at such other address as
Superior may specify in writing to the Participant by a notice delivered in
accordance with this Section 5(f). All notices to the Participant shall be
delivered to the Participant’s address specified below or at such other address
as the Participant may specify in writing to the Secretary by a notice delivered
in accordance with this Section 5(f) and Section 5(m).

(g) Neither this Agreement nor the rights of Participant hereunder shall be
transferable by the Participant during his life other than by will or pursuant
to applicable laws of descent and distribution. No rights or privileges of the
Participant in connection herewith shall be transferred, assigned, pledged or
hypothecated by Participant or by any other person in any way, whether by
operation of law, or otherwise, and shall not be subject to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
this Agreement shall automatically be terminated and shall thereafter be null
and void.

(h) Nothing in this Agreement shall confer upon the Participant any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Participant’s employment relationship with
the Company at any time.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of Louisiana.

(j) If any term or provision of this Agreement, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, the
Participant and Superior intend for any court construing this Agreement to
modify or limit such provision so as to render it valid and enforceable to the
fullest extent allowed by law. Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, shall not be affected thereby and
each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

(k) The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided herein or in the Plan or as it may be amended from time to
time by a written document signed by each of the parties hereto, including by
electronic means as provided in Section 5(m). Any oral or written agreements,
representations, warranties, written inducements, or other communications with
respect to the subject matter contained herein made prior to the execution of
the Agreement shall be void and ineffective for all purposes.

(l) Superior’s obligation under the Plan and this Agreement is an unsecured and
unfunded promise to pay benefits that may be earned in the future. Superior
shall have no obligation to set aside, earmark or invest any fund or money with
which to pay its obligations under this Agreement. The Participant or any
successor in interest shall be and remain a general creditor of Superior in the
same manner as any other creditor having a general claim for matured and unpaid
compensation.

 

5



--------------------------------------------------------------------------------

(m) Superior may, in its sole discretion, deliver any documents related to the
Participant’s current or future participation in the Plan by electronic means or
request your consent to participate in the Plan by electronic means. By
accepting the terms of this Agreement, the Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by
Superior or a third party designated by Superior.

(n) The Participant must expressly accept the terms and conditions of this
Agreement by electronically accepting this Agreement in a timely manner. If the
Participant does not accept the terms of this Agreement, this award of Units is
subject to cancellation.

* * * * * * * * * * * * *

By clicking the “Accept” button, the Participant represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. The Participant
has reviewed the Plan and this Agreement in their entirety and fully understands
all provisions of this Agreement. The Participant agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.

 

6



--------------------------------------------------------------------------------

Schedule A

 

 

 

PEER GROUP COMPANIES

     Baker Hughes Incorporated      Basic Energy Services Inc.      Cameron
International Corporation      FMC Technologies, Inc.      Halliburton Company  
   Helix Energy Solutions Group Inc.      Helmerich & Payne, Inc.      Key
Energy Services, Inc.      Nabors Industries Ltd.      National Oilwell Varco,
Inc.      Oceaneering International, Inc.      Oil States International, Inc.  
   Patterson-UTI Energy, Inc.      RPC, Inc.      Schlumberger Limited     
Weatherford International, Ltd.

If any peer group company’s Relative ROIC or Relative TSR shall cease to be
publicly available (due to a business combination, receivership, bankruptcy or
other event) or if any such company is no longer publicly held, the Committee
shall exclude that company from the peer group and, in its sole discretion,
substitute another comparable company.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

A-1